Citation Nr: 0915623	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for scars of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to May 
1977, August 1982 to September 1982 and August 1990 to July 
1991.  She also served various periods of active duty for 
training (ACDUTRA) during Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction over the Veteran's claims file was later 
transferred to the RO in Boston, Massachusetts.

In September 2007, the Veteran was afforded a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In January 2008, the Board reopened the claim for service 
connection for a low back disability and remanded the above 
claims for additional development and due process concerns.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  A low back disorder did not have its onset during active 
service or result from disease or injury in service.

2.  Scars of the back did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


2.  The criteria for entitlement to service connection for 
scars of the back have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having degenerative disc disease of the 
lumbar spine and a well-healed superficial scar of the back.  
Therefore, the first requirement for service connection for 
these claims, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
low back disability and scar of the back had their onset in 
service.  

Service treatment records reveal that the Veteran was treated 
for lower back pain in April 1991.  The Veteran complained of 
having back pain for one day, which began while bowling.  
Following an examination showing paravertebral spasm of the 
right lower lumbar thoracic region, the Veteran was diagnosed 
as having back strain.  There is no other record during 
service showing treatment for the low back and the service 
treatment records are silent for any findings of a scar of 
the back.  

Post-service treatment records are silent for any treatment 
for the low back until November 1995 when the Veteran 
received VA treatment for complaints of low back pain.  
During treatment, the Veteran reported country line dancing 
during the weekend and having increased soreness.  X-rays 
showed minimal spurring of the lumbar spine with disc space 
narrowing at L5-S1.  In December 1995, the Veteran reported 
being involved in a motor vehicle accident.  

Private treatment records show that in February 2001, the 
Veteran was injured when she slipped and fell while at work.  
March 2001 treatment showed that the Veteran had a history of 
orthopedic injuries involving the upper extremities.  A 
magnetic imaging resonance (MRI) showed a moderately large 
left sided L4-L5 herniation and degenerative disc disease.  
The Veteran was found to have left L5 radiculopathy and 
symptoms for four weeks.  A February 2005 private independent 
medical examination report stated that the Veteran injured 
herself when she slipped on ice in February 2001.  The 
examiner reviewed the Veteran's treatment records, both VA 
and private, and following a physical examination found that 
the Veteran had ongoing back and left leg pain status-post 
injury of February 2001.  

In December 2008, the Veteran was afforded a VA examination.  
The Veteran reported at that time that she had a back injury 
during service in 1990 while working as a crew member when 
she slid down a ladder inside a cargo plane and sustained a 
scar on her back.  The examiner noted that there was no 
related information or evidence of any back injury or scar in 
the service treatment records in 1990 as claimed, but only an 
April 1991 record related to the back.  Following a physical 
examination, the Veteran was diagnosed as having low back 
pain secondary to lumbar spine diffuse multi-level 
degenerative disc disease with subjective radicular symptoms.  
The examiner opined that there was no evidence in the claims 
file or service treatment records that the Veteran's current 
low back disability was related to the documented in-service 
April 1991 low back strain or the claimed back injury in 
1990.  The examiner explained that the Veteran's current back 
condition was due to her known back injury on February 2001 
and the symptoms most likely would have happened and worsened 
with time, even without military service, and thus was not 
caused by or aggravated by service.  The Veteran was also 
diagnosed as having a well-healed linear superficial scar of 
the lower back.  The examiner additionally opined that given 
her known history of post-service back injuries, most likely 
the scar on her back occurred during one of these injuries 
and was not related to service.  

Although the service medical records show that the Veteran 
had a back strain during service, the record is silent for 
any further treatment of the low back until November 1995.  
In addition, the record is completely silent for any 
documented back scar until the December 2008 VA examination.  
In rendering a determination on the merits of claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The long time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

There is no competent medical evidence of record showing that 
the Veteran's low back disability and back scar had their 
onset during active service or is related to any in-service 
disease or injury.  There have been several documented post-
service injuries of the back.  There is no indication of 
record that these injuries aggravated a previously existing 
low back disability or scar of the back.  In fact, the 
February 2005 private examiner fully attributed the Veteran's 
condition to the February 2001 slip and fall accident.  
Furthermore, the December 2008 VA examiner provided a 
definitive opinion that the Veteran's current low back 
disability and scar of the back were not related to active 
service, but were caused by the post-service injuries.  The 
examiner provided rationale and cited to specific evidence in 
the file as support for his opinion.  The opinion was based 
upon review of the claims file and a physical examination, 
and is found to be persuasive.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

At the September 2007 Board hearing the Veteran explained 
that she had actually hurt her back during service when she 
slid down a few flights of stairs approximately two weeks 
prior to the April 1991 report of pain while bowling, and 
that she did not seek medical treatment until it hurt her 
while bowling.  See September 2007 Transcript, at 13.  She 
also stated that she suffered a laceration to her back in 
this fall and had back pain ever since.  The Veteran's 
testimony is inconsistent with her reported medical history 
during the December 2008 VA examination in which she stated 
that this inservice accident occurred in 1990.  Therefore, 
the Board finds the medical evidence more probative to the 
issue on appeal, because evidence contemporaneous with an 
event is generally more reliable than statements made much 
later recalling the details of the event.

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's current low 
back disability and scar of the back to service, and the 
medical evidence of record does not otherwise demonstrate it 
is related to service.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in May 2004 and February 2008 and 
the claim was readjudicated in a January 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a low back disability is denied.

Service connection for scars of the back is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


